Citation Nr: 9926207	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-04 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The appellant had active military service from April 1965 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 1998, the RO assigned 20 percent disability 
ratings for residuals for bilateral foot injuries.  

In December 1998 the appellant submitted a notice stating 
that he was satisfied with the November 1998 rating decision 
regarding his feet.  He also stated that he was withdrawing 
his appeal of the issue of service connection for the left 
ankle.  Therefore, the only issue currently before the Board 
is the issue of service connection for residuals of a left 
knee injury.  See 38 C.F.R. 20.204 (1998).  



FINDING OF FACT

The claim for entitlement to service connection for residuals 
of a left knee injury is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.







CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the appellant was treated 
for an injured left foot in December 1965.  Records indicate 
that a bomb was dropped on his foot.  No diagnosis regarding 
the appellant's left knee was made at this point.  The 
appellant was treated for a sore right knee in December 1967 
after bumping it on deck.  

There is no service documentation of a left knee injury until 
January 1968.  Treatment notes from January 1968 show that 
the appellant was seen for a scraped left knee after stepping 
through a hatch cover.  Tenderness around the knee was 
reported.  It was also noted that the appellant was unable to 
bend his knee due to pain.  Examination revealed an abrasion 
and contusion of the left knee.  The left knee was found to 
show full range of motion with no evidence of instability.  
An x-ray of the left knee was negative.  The appellant's left 
knee was treated with an ace bandage and some ice.  

There is no subsequent documentation in the service medical 
records regarding the appellant's left knee.  No diagnosis or 
abnormalities regarding the appellant's left knee were 
documented in the February 1969 separation examination 
report.  

In April 1979 the appellant filed an application for service 
connection of a bilateral foot injury.  He did not allege 
service connection for a left knee injury.  

The appellant underwent a VA examination in April 1979 during 
which no complaints regarding the left knee were documented.  
Examination revealed a normal gait, normal active range of 
motion in the lower extremities, and fair to good strength in 
the lower extremity muscles.  

In February 1997 the appellant was seen at the Roseburg VA 
Medical Center (VAMC) with complaints of left knee and back 
pain.  The appellant reported injuring his left knee in 
service 30 years prior.  He was also noted as stating that 
the pain in his knee had disappeared until four months prior.  
Examination revealed significant atrophy in both thighs and 
limited range of motion in the left knee secondary to pain.  
Motion in the right knee was also found to be painful.  The 
left knee was enlarged with no evidence of effusion.  There 
was pain and a click on flexion of the left knee.  An x-ray 
of the left knee revealed mild degenerative joint disease.  
There is no documentation of a medical opinion linking the 
appellant's left knee disorder to service.  

In February 1997 the appellant submitted an application for 
service connection of a left knee injury which was received 
by the RO in March 1997.  The appellant stated that he was 
pinned under a 1,000 pound bomb while in the service.  Since 
that incident, the appellant reported having pain in his left 
knee radiating up into his sciatic nerve.  He also stated 
that he had received treatment at the VAMCs in Long Beach, 
California and Roseburg, Oregon.  The RO sent a request to 
the Long Beach VAMC and was told in response that they had no 
records on the appellant.  

In April 1997 the appellant underwent a VA examination of the 
feet.  The appellant reported injuring his left foot, knee, 
and back after being pinned by a bomb against the bulkhead 
while in service.  Examination of the left knee revealed 
swelling and tenderness to palpation.  There was a pop in the 
left knee with range of motion.  Range of motion in the left 
knee was 0 to 115 degrees.  X-rays of the left knee revealed 
mild degenerative changes in the tibiofemoral and 
patellofemoral joint compartments.  The appellant was 
diagnosed, in pertinent part, with degenerative joint disease 
of the left knee.  There is no record of a conclusion linking 
the appellant's left knee condition to service.  

In April 1997 the appellant was seen at the Portland VAMC 
after hyperextending his knee while getting out of a car.  
The appellant reported, in pertinent part, pain and edema in 
his left knee.  The appellant reported a history of a knee 
injury in 1967 and stated that he had had chronic problems 
ever since, including problems with hyperextension.  On 
admission, x-rays of the left knee showed a left horizontal 
patella fracture and left distal fibula fracture, 
nondisplaced.  The appellant underwent surgery to repair 
these fractures and was discharged soon after.  No link 
between the appellant's left knee injury and service is noted 
in these records.  

In November 1997 the appellant underwent, in pertinent part, 
a VA general medical examination and a VA examination of the 
bones.  The appellant reported a significant amount of left 
knee pain since undergoing surgery on his left knee.  The 
appellant was diagnosed, in pertinent part, with a status 
post patellar fracture.  There is no documentation of the 
examiner linking the appellant's left knee condition to 
service.  

In April 1998 the appellant appeared for a personal hearing 
at the VARO in Portland, Oregon.  The appellant reported 
first injuring his left knee during a fall around 1967.  
Transcript, pp. 2-3.  The appellant stated he was told that 
his injury was not severe.  Tr., p. 3.  The appellant 
reported that the next incident occurred one or two months 
later when a 1,000 pound bomb pressed his leg against the 
bulkhead.  Tr., pp. 3-4.  The appellant testified he was 
treated for this and that x-rays were taken.  Tr., p. 4.  The 
appellant also testified that he has had problems with his 
left knee ever since this injury.  Id.  

The appellant was asked about his referral to treatment by 
three physicians.  He was asked if the records of these 
physicians were obtainable.  Tr., pp. 8-9.  The appellant 
responded that these physicians were all deceased and that he 
had not been able to obtain their records.  Tr., p. 9.  




Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for residuals of a left knee injury must be denied 
as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The appellant has failed to provide medical evidence of a 
nexus between his current left knee disability and his in-
service left knee injury.  There are no documented medical 
opinions or other competent evidence of record linking the 
appellant's current left knee disability to an in-service 
injury.  Id.  In addition, while x-rays taken in February 
1997 revealed mild degenerative joint disease, there is no 
evidence that the appellant was diagnosed with any chronic 
disease in service or during an applicable presumption 
period.  X-rays taken in service of the appellant's left knee 
were interpreted as negative.  Nor is there medical evidence 
of a relationship between the appellant's current left knee 
disability and his alleged continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The appellant's own lay testimony linking his current left 
knee disability to a left knee contusion and abrasion in 
service does not constitute competent medical evidence.  The 
issue of whether the appellant's current left knee disability 
is linked to an in-service left knee injury involves a 
question of medical causation.  


While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Board notes that the appellant has indicated that his 
left knee was treated at the VAMC in Long Beach, California.  
He has also stated that his left knee was treated by Dr. 
G.W.H., Dr. R.G.K., and Dr. R.G.S.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In this case, the RO was notified by the VAMC in Long Beach 
that it did not have any records on the appellant.  Regarding 
the three physicians, the RO notified the appellant of the 
need to obtain the records of these doctors and sent a VA 
Form 21-4142 to obtain release of these records.  When asked 
about this at the April 1998 hearing, the appellant responded 
that all three of the physicians he had referred to were 
deceased and that he had been unable to retrieve the records 
of these physicians.  Transcript, pp. 8-9.  Therefore, in the 
present case, the RO satisfied its duty to inform the 
appellant under 38 U.S.C.A. § 5103(a) (West 1991).  

Based on the implausibility of the appellant's claim, the 
Board must deny his claim for service connection of residuals 
of a left knee injury as being not well-grounded.  




The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim 
with regard to his claim for service connection, and the 
appellant has not indicated the existence of any evidence 
that has not already been obtained that would well ground 
these claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997);  Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the appellant in developing facts pertinent to his claims of 
service connection for residuals of a left knee injury prior 
to the submission of a well grounded claim.  Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

The appellant's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  

The representative cites to Part VI, paragraphs 1.01b and 
2.10f, and Part III, paragraph 1.03a in support of the 
proposition that the RO must fully develop a claim prior to a 
determination of whether a claim is well-grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  



In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to  whether a benefit will be allowed or denied, nor 
do they impinge on a benefit or right provided by statute or 
regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for cause of 
death, VA has no duty to assist the appellant in developing 
his case on this issue.  

As the claim for service connection of residuals of a left 
knee injury is not well grounded, the doctrine of reasonable 
doubt has no application to the appellant's case.



ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for residuals of a left 
knee injury, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

